PER CURIAM.
ORDER
Upon consideration of the motion to dismiss the appeal, the answer thereto, and oral argument of counsel, and
It appearing to the Court that the complainant, Hamilton Taylor, has, since the grant of certiorari in this case, effectively withdrawn his claim of employment discrimination for reasons of ill-health and inability to accept employment with the appellee, even if successful upon appeal, and
It further appearing to the Court that no other grounds of appeal are properly extant in the case, it is therefore, this 28th day of June, 1985,
ORDERED, by the Court of Appeals of Maryland, that the case be, and it is hereby, dismissed as moot, Md.Rule 835 a. 6; County Commissioners v. Secretary of Health, 302 Md. 566, 489 A.2d 1127 (1985), the appellant to pay the costs.